Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

              Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/407,337 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims recite the same novel features just using synonyms and a different order than the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14, 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 16, the differentiation between “covering agricultural plants” in line 1-2 and “a covered area” in the last line is unclear.
	Regarding claim 2, the differentiation between “a line” and “a portion of the plurality of the connection areas” from claim 1 is unclear.
	Regarding claim 4, it is unclear how the start point on the first line is spaced apart from the end point on the second line. Also the phrase “the further welding line” lacks antecedent basis. It is also unclear how the recited line extends in the orthogonal direction, when claim 1 recites this line extending at an offset to the orthogonal direction.
	Regarding claim 5, “one or more of the longitudinal sheet direction” lacks antecedent basis.
	Claim 6 recites antecedent basis issues.
	Regarding claim 9, it is unclear how the first and second welding lines simultaneously form a V-shape and are spaced apart.
	Regarding claim 10, it is unclear how the further welding line simultaneously forms a Y-shape and is straight.
	Claims 11-12, 17, 20 recite antecedent basis issues.
	Further regarding claim 12, the context of the separating line is unclear with regards to the other previously recited lines, etc.
		
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 11, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1&2) as being disclosed by Daios GR1004440.

Regarding claim 1, Daios discloses an elongated sheet configured to cover agricultural cultivated plants comprising:
a basic film of plastic (1 figure 4), 
wherein a ventilation area extending in a longitudinal sheet direction and having a plurality of ventilation openings is provided in a central area of the basic film (2.1/2.2, etc. figure 4), 
wherein a cover film of plastic extending in the longitudinal sheet direction of the basic film is applied to the ventilation area, forming free spaces for air exchange (3.1/3.2), the cover film welded to the basic film over a plurality of connection areas following one another in the longitudinal sheet direction (4), and
wherein at least a portion of the plurality of the connection areas are angled with an offset from a weld start point to a weld end point relative to a direction extending orthogonally to the longitudinal sheet direction, the at least the portion of the plurality of connection areas configured to improve one or more of ventilation and deaeration of a covered area (see annotated figure 4D below).

    PNG
    media_image1.png
    363
    345
    media_image1.png
    Greyscale


Regarding claim 2, Daios discloses the sheet according to claim 1, wherein a line connecting the weld start point to the weld end point forms an angle, and the offset of this angle is between 5° and 70°, (see annotated figure 4D above).

Regarding claim 3, Daios discloses the sheet according to claim 1, wherein at least one of the plurality of connection areas comprises at least one continuous welding extending obliquely relative to the direction extending orthogonally to the longitudinal sheet direction (see annotated figure 4D above).

Regarding claim 4, Daios discloses the sheet according to claim 1, wherein the weld start point is connected to the weld end point via a welding (as previously described), or the weld start point is provided on a first welding line and the weld end point is provided on a second, different welding line spaced apart from the first welding line, wherein both the first and the further welding line extend at least substantially in the direction extending orthogonally to the longitudinal sheet direction.

Regarding claim 5, Daios discloses the sheet according to claim 1, wherein the cover film extends continuously in one or more of the longitudinal sheet direction and over the entire length of the basic film, wherein the cover film completely covers the ventilation area (figure 4).

Regarding claim 6, Daios discloses the sheet according to claim 1, wherein the ventilation area comprises a plurality of neighboring ventilation sections arranged one behind the other in the longitudinal sheet direction, wherein at least one ventilation section comprises at least one ventilation opening, wherein at least one connection area is arranged between neighboring ventilation sections and wherein at least one ventilation section is enclosed by at least two weldings (figure 4).

Regarding claim 7, Daios discloses the sheet according to claim 1, wherein the ventilation area comprises two ventilation segments which, relative to the longitudinal sheet direction, are located opposite mirror-symmetrical to one another wherein one ventilation segment comprises a plurality of ventilation sections (figure 4).

Regarding claim 11, Daios discloses the sheet according to claim 1, wherein a ventilation section comprises a plurality of ventilation openings, wherein the ventilation openings are arranged in rows running parallel to the longitudinal sheet direction figure 4).

	Regarding claim 16, Daios discloses n elongated sheet configured to cover plants comprising: a plastic film having a ventilation area extending in a longitudinal sheet direction with a plurality of ventilation openings in a central area of the plastic film, and a cover film of plastic extending in the longitudinal sheet direction applied to the ventilation area, forming free spaces for air exchange, the cover film welded to the plastic film at a plurality of connection areas following one another in the longitudinal sheet direction, wherein at least a portion of the plurality of the connection areas are angled with an offset from a weld start point to a weld end point relative to a direction extending orthogonally to the longitudinal sheet direction, the plurality of connection areas configured to improve one or more of ventilation and deaeration of a covered area (see previous rejections).

	Regarding claim 17, Daios discloses the sheet of claim 16, further comprising a plurality of ventilation openings (see previous rejections).

	Regarding claim 18, Daios discloses the sheet of claim 16, wherein the connection areas have a V or Y-shaped configuration (V shape show at least in annotated figure 4D above, where the connection “area” is not the same as the “portions” which comprise the welding lines, etc.).

	Regarding claim 19, Daios discloses the sheet of claim 18, wherein a plurality of ventilation openings are located between the V or Y-shaped connection areas (figure 4).

	Regarding claim 20, Daios discloses the sheet of claim 16, where a space exists between the plastic film and the cover film (see previous rejections).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 8 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daios.

Regarding claim 8, Daios teaches the sheet according to claim 4, wherein the first and second welding lines extend over a width of a ventilation section (see annotated figure 4 below); but does not specify at least 10%.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide various sizes to the welding lines, in order to accommodate user preferences to the size/shape of the open/airy areas provided by the cover film, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

    PNG
    media_image2.png
    1063
    770
    media_image2.png
    Greyscale


Regarding claim 12, Daios teaches the sheet according to claim 1, but does not specify wherein an area of a ventilation section of the basic film or a base area thereof occupied between neighboring connection areas tapers towards a separating line (as best understood by the Examiner).
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide various designs to the plastic sheets, in order to accommodate user preferences to the size/shape of the open/airy areas provided by the cover film, etc.; since it would have been an obvious matter of design choice to make the different portions of the plastic sheets of whatever form or shape was desired or expedient, because a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.

Regarding claim 13, Daios teaches the sheet according to claim 1, but does not specify (within the English translation of the abstract at least) the basic film comprises a width of between 0.5 and 40 m, and the cover film comprises a width of at least 10 cm.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide various sizes to the sheet, in order to accommodate user preferences to the size/shape of plants to cover, etc.; since it would have been an obvious matter of design choice to make the different portions of the sheet of whatever form or shape was desired or expedient, because a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.

Regarding claim 14, Daios teaches the sheet according to claim 1, but does not specify (within the English translation of the abstract at least) wherein the sheet is at least 1 meter in length.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide various sizes to the sheet, in order to accommodate user preferences to the size/shape of plants to cover, etc.; since it would have been an obvious matter of design choice to make the different portions of the sheet of whatever form or shape was desired or expedient, because a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.

Allowable Subject Matter
Claims 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or make obvious the combination of limitations recited in claims 10, 9, 4, and 1; particularly the recited V/Y-shape of the welding lines performing the recited functions, etc.

Response to Arguments
Applicant's arguments filed 9/9/22 have been fully considered but they are not persuasive.
Applicants are moot in light of the updated rejections above in light of the claim amendments and because applicant argues Daios Figure 1 when Daios figure 1 was not references in the previous or current rejections, etc.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA B WONG/Primary Examiner, Art Unit 3644